PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CERNER INNOVATION, INC.
Application No. 16/236,881
Filed: 31 Dec 2018
For: Clinical Notifications

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 C.F.R. § 1.78(c) filed March 25, 2022, requesting acceptance of an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application.  

The petition is GRANTED.

If the reference required by 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3) is presented after the time period provided by 37 C.F.R. § 1.78(a)(4), the claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application may be accepted if the reference required by 37 C.F.R. § 1.78(a)(3) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of prior-filed provisional application must be accompanied by:

(1) The reference required by 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3) to the prior-filed application, unless previously submitted.  The reference must be included in an application data sheet (§ 1.76(b)(5));

(2) The petition fee as set forth in § 1.17(m); and

(3) A statement that the entire delay between the date the benefit claim was due under 37 C.F.R. § 1.78(a)(4) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 CFR 1.78 was filed on June 1, 2021, along with a corrected/updated ADS, the petition fee, and the required statement of unintentional delay. This petition was dismissed in a decision mailed on November 22, 2021, which indicated that requirements (1) and (3) had not yet been satisfied due to the ADS not including proper markings and due to an insufficient explanation of the extended delay in filing the petition. A renewed petition filed on December 7, 2021, was dismissed in a decision mailed on February 25, 2022, for the same reasons.

With the instant petition, petitioner has supplied a corrected/updated ADS in compliance with 37 CFR 1.76, the required statement of unintentional delay, and a supplemental statement providing an explanation of the circumstances surrounding the delay in seeking acceptance of a delayed benefit claim. This explanation sufficiently establishes that the entire delay was unintentional.

Therefore, as the renewed petition satisfies all the above requirements, the claim under 35 U.S.C. § 119(e) for the benefit of the prior-filed application is accepted as being unintentionally delayed.

Applicant is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 C.F.R. § 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP § 211.05.

A corrected Filing Receipt, which includes the claim for the benefit of the prior-filed application, was mailed on May 4, 2022.

Questions concerning this matter may be directed to the undersigned at (571) 270-7064.  

/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET